Citation Nr: 1134032	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1940 to October 1944.  The Veteran died in November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2002 and September 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO denied entitlement to service connection for the cause of the Veteran's death in February 2002 and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 in September 2007.  

In January 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in June 2010 and February 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court noted that, in general, 38 U.S.C.A. § 5103(a) notice involving claims for entitlement to DIC benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in October 2006.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A layperson is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

A review of the record reveals that additional evidence pertinent to the issue on appeal was received by the Board in August 2010.  In that correspondence the appellant asserted, among other things, that the Veteran had cardio-pulmonary function problems as a result of repeated sinus and respiratory infections due to injuries he sustained in service.  The case was remanded to the RO/AMC in February 2011 pursuant to the appellant's request and an additional VA medical opinion was obtained in May 2011.  The examiner noted that the Veteran had an extensive history of smoking and multiple co-morbid disorders, but that a nexus or correlation between his service-connected disabilities and his death from myocardial infarction and chronic obstruction pulmonary disease was not found.  The issue on appeal was subsequently addressed in a June 2011 supplemental statement of the case.  

The Board notes, however, that the appellant had also submitted copies of medical literature in August 2010, in essence, claiming that the Veteran had a cardiovascular disorder that contributed materially to his death and that was either incurred or aggravated as a result of stress associated with a psychiatric disorder (either posttraumatic stress disorder (PTSD) or a traumatic brain injury (TBI)) related to his active service.  In her August 2010 statement she specifically asserted that he had cardio-pulmonary function problems as a result of a traumatic brain injury incurred in service and further asserted that he had PTSD and TBI due to the injuries he sustained in service.  However, the May 2011 VA examiner did not address this aspect of the appellant's argument nor did he address the significance of the medical literature submitted by the appellant.

This matter has not been adequately considered nor properly developed for appellate review.  The Board finds the appellant should be provided an opportunity to submit additional evidence in support of her claim and requested to provide information as to any treatment the Veteran may have received for psychiatric and/or cardiovascular disorders.  A medical opinion addressing the relationship of any psychiatric and/or cardiovascular disorders and the Veteran's active service should also be obtained.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for cardiovascular or psychiatric disorders.  Appropriate efforts must be made to obtain all pertinent treatment records.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran's claim file should be reviewed by VA psychiatric and cardiovascular medical specialists for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he had an acquired psychiatric disorder that developed as a result of active service or was proximately due to or aggravated by a service-connected disability, and, if so, whether a cardiovascular disorder which materially contributed to or caused his death was incurred or aggravated as a result of that acquired psychiatric disorder.  Opinions should also be provided as to the relationship of any such disorders and the cause or contributory causes of the Veteran's death.  The opinions should be provided based upon a review of the medical evidence of record and sound medical principles.  

3.  After completion of additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


